PER CURIAM.
Patricia Rogers sued Antoinette and Quin-to Morini seeking damages for injuries sustained in an automobile accident. A jury found that Antoinette Morini’s negligence caused the accident and awarded Rogers damages for past and future medical expenses. However, the jury did not award noneconomic damages and found that Rogers was not permanently injured. Rogers appeals arguing that the jury’s verdict was inconsistent and not supported by the evidence. We affirm.
Rogers argued the verdict was inconsistent because the jury found that she was entitled to receive future medical expenses to compensate her for the cost of neurologic followup evaluations, but that she was not entitled to receive future noneconomic damages. However, in Allstate Insurance Co. v. Manasse, 707 So.2d 1110, 1111 (Fla.1998), our supreme court held that an award of future economic damages for medical expenses does not require an award of future noneconomic damages. Therefore, the verdict was not inconsistent.
Rogers also argued the jury’s finding of no permanent injury was not supported by the evidence because the Morirás did not present expert medical testimony to contradict Rogers’ expert medical testimony that she suffered permanent injury in the accident. A defendant in a personal injury action is not required to present expert testimony to contradict the claimant’s expert testimony of permanent injury. See Weygant v. Fort Myers Lincoln Mercury, Inc., 640 So.2d 1092, 1093 (Fla.1994). The record reveals that the Morinis discredited Rogers’ evidence that she was permanently injured; therefore, the jury’s verdict is supported by the evidence.
AFFIRMED.
GRIFFIN, C.J., and COBB and ANTOON, JJ., concur.